Supreme Court of Florida
                                   ____________

                                   No. SC16-179
                                   ____________

              IN THE INTEREST OF: B.R.C.M., A MINOR CHILD,
                               Petitioner,

                                          vs.

        FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES,
                         Respondent.

                                   [April 20, 2017]

LABARGA, C.J.

      B.R.C.M., a minor child, seeks review of the decision of the Third District

Court of Appeal in In re B.R.C.M., 182 So. 3d 749 (Fla. 3d DCA 2015), on the

ground that it expressly and directly conflicts with the decision of another district

court of appeal on a question of law. We have jurisdiction. See art. V, § 3(b)(3),

Fla. Const.

                                  BACKGROUND

      B.R.C.M., an unaccompanied minor from Guatemala, illegally entered the

United States at age thirteen and was released by the Office of Refugee
Resettlement to his godmother as a sponsor.1 After his arrival, a private petition

was filed on behalf of B.R.C.M. alleging three grounds for adjudication of

dependency under section 39.01(15), Florida Statutes (2014), which defines a

dependent child as a child who is found by the court: “(a) [t]o have been

abandoned, abused, or neglected by the child’s parent or parents or legal

custodians”; “(e) [t]o have no parent or legal custodians capable of providing

supervision and care”; or “(f) [t]o be at substantial risk of imminent abuse,

abandonment, or neglect by the parent or parents or legal custodians.” In support

of a determination of dependency, the petition asserted that B.R.C.M.’s father

abandoned him at birth and never provided him with food, shelter, clothing, and

medical care. The petition asserted that B.R.C.M.’s mother abandoned him at age

four when she disappeared and never contacted him again or provided him with

basic necessities. B.R.C.M. then went to live with his grandmother until she was

no longer able to care for him because of old age and illness. At age thirteen,

fearing he would be forced to join a local gang and having no family to care for



       1. We recognize that B.R.C.M. appears to reside with his godmother, who
as a sponsor, is entrusted with his care and custody by the federal government.
The sponsor care agreement encourages sponsors who are neither parents nor legal
guardians to establish legal guardianship with the local court. We observe that
Florida courts have exclusive jurisdiction of all proceedings relating to child
welfare. An adjudication of dependency would not preclude B.R.C.M. from
continued care by his godmother, but would ensure appropriate placement for the
child, consistent with the permanency goals of Chapter 39 of the Florida Statutes.


                                         -2-
him, B.R.C.M. fled Guatemala, travelled through Mexico, and entered the United

States in Hidalgo, Texas. The petition asserted that B.R.C.M. was placed with his

godmother in Miami, Florida, and met his father for the first time after his arrival

in the United States. His father has maintained telephone contact with B.R.C.M.,

but has not provided for the child’s basic needs. The petition was denied after an

eight-minute hearing in the circuit court, during which the court made no factual

findings.

      On appeal, the Third District repeatedly observed that the child’s sole

purpose in filing the dependency petition was to facilitate an application for

Special Immigrant Juvenile Status (SIJS) and seek lawful permanent residency. In

re B.R.C.M., 182 So. 3d at 751. The district court determined it was “plain on the

face of the petition that B.R.C.M. is not ‘truly’ abandoned, abused or neglected

within the meaning of Chapter 39,” and despite acknowledging that “[a]

godmother is neither a parent nor legal custodian under the statute,” affirmed the

summary denial of the petition. Id. at 751-52, 754. The court concluded: “The

purpose of the dependency laws of this state is to protect and serve children and

families in need, not those with a different agenda.” Id. at 754 (quoting In re

K.B.L.V., 176 So. 3d 297, 301 (Fla. 3d DCA 2015) (Shepherd, J., specially

concurring)).




                                         -3-
                                 ANALYSIS

      The Third District’s conclusion—that B.R.C.M. was not entitled to the

protections of Chapter 39 because he is not “truly” abandoned, abused, or

neglected and that his petition was filed for the sole purpose of seeking an

immigration status—expressly conflicts with the decision of the First District in In

re Y.V., 160 So. 3d 576 (Fla. 1st DCA 2015).

      In In re Y.V., the First District reversed the summary dismissal of a private

petition for dependency where the petition set forth the applicable grounds for

dependency and alleged sufficient facts, warranting an adjudicatory hearing. The

First District stated the express purpose of Chapter 39 as set forth by the

Legislature; identified the appropriate form and contents of a dependency petition;

and recognized that the applicable law, section 39.01(15), Florida Statutes (2013),

provides seven independent grounds for adjudicating a child dependent. Id. at 578.

Additionally, the First District declared that “[a]n intent to obtain [SIJS] says

nothing in and of itself regarding the facial sufficiency of the dependency

allegations . . . [t]herefore, a petition for dependency should not be rejected in

Florida based on the mere motivation of the petitioner.” Id. at 581.

      The purpose of Chapter 39 is “[t]o provide for the care, safety, and

protection of children . . . ; to ensure secure and safe custody; to promote the health

and well-being of all children under the state’s care; and to prevent the occurrence


                                         -4-
of child abuse, neglect, and abandonment.” § 39.001(1)(a), Fla. Stat. (2014).

Consistent with this purpose, section 39.01(15) provides seven independent

grounds upon which a child may be adjudicated dependent. “[W]hen a Florida

court is presented with a dependency petition, the court’s concern should be

whether the allegations made in support of an adjudication of dependency satisfy

Florida’s statutory grounds for such an adjudication, not whether the [juvenile]

hopes to obtain [SIJS].” O.I.C.L. v. Dep’t of Children & Families, 205 So. 3d 575,

578 (Fla. 2016) (quoting In re Y.V., 160 So. 3d at 581). “[I]f a child qualifies for a

declaration of dependency under our statutes, the child’s motivation to obtain legal

residency . . . is irrelevant.” F.L.M. v. Dep’t of Children & Families, 912 So. 2d
1264, 1269 (Fla. 4th DCA 2005). Moreover, “[i]f federal law grants a right to

alien children to regularize their immigration status by first obtaining a state court

adjudication of dependency, then there is no basis for failing to declare a child

dependent so long as he or she meets the statutory criteria for dependency.” Id.

      In his dissent in In re B.R.C.M., Judge Salter identified the trend toward

summary denials of dependency petitions by immigrant juveniles based on a belief

or conclusion that the juveniles are not entitled to adjudicative findings because

they are only seeking immigration relief, not state assistance following abuse,

abandonment, or neglect. 182 So. 3d at 764 (Salter, J., dissenting). The dissent

observed: “the recent spate of summary denial orders in the trial court and per


                                         -5-
curiam affirmances in [the Third District] suggest a categorical rejection of such

petitions rather than the usual individualized evidentiary hearings and written

findings of fact.” Id. (Salter, J., dissenting). We disapprove of the categorical

summary denial of dependency petitions filed by immigrant juveniles, and find no

authority in the statutory scheme that allows for dismissal or denial without factual

findings by the circuit court.

       In this case, the dependency petition was filed on behalf of B.R.C.M. by

next friends having personal knowledge of the facts alleged, in accordance with

Florida dependency law and procedure.2 The petition asserted three grounds for

dependency under section 39.01(15), and alleged sufficient facts, establishing a

prima facie case.3 Nonetheless, the Department of Children and Families did not

investigate the allegations in the petition, and it was denied after a brief hearing in

which no evidence was presented and no fact-finding resulted. See id. at 755-56

(Salter, J., dissenting).




       2. “All proceedings seeking an adjudication that a child is dependent shall
be initiated by the filing of a petition by an attorney for the department, or any
other person who has knowledge of the facts alleged or is informed of them and
believes that they are true.” § 39.501(1), Fla. Stat. (2014). See Fla. R. Juv. P.
8.201(a)(2).

       3. Each dependency petition shall “allege sufficient facts showing the child
to be dependent based upon applicable law.” Fla. R. Juv. P. 8.310(a)(1).


                                          -6-
       When a petition for dependency alleges specific facts supporting a finding of

dependency under any of the seven statutory grounds, the circuit court must make

individualized factual findings and apply the law to the facts in order to make a

proper adjudication of dependency. See id. at 766 (Salter, J., dissenting) (“Florida

circuit courts should enter findings of fact and conclusions of law that address each

juvenile petitioner’s individual claims.”). “If the petition states a prima facie case,

the petitioner should be permitted to introduce evidence in support of his or her

claims, and the court should enter specific adjudicative findings responsive to the

issues presented by the petition and the evidentiary record.” Id. (Salter, J.,

dissenting). If a child meets the statutory criteria for dependency, the child must

be adjudicated accordingly, regardless of the child’s motivations for seeking a

dependency adjudication. Whether the petition seeks an adjudication to assist the

child in applying for an immigration status under federal law is not a basis for

summarily dismissing or denying the petition. See id. at 755 (Salter, J.,

dissenting). The determination of whether an immigrant juvenile may obtain SIJS

is reserved for the federal immigration authorities. See In re Y.V., 160 So. 3d at

581.

       Because the Third District approved the summary denial of B.R.C.M.’s

petition on the basis that his purpose was to seek lawful permanent residency, and




                                         -7-
determined that he was not “truly” needy without any factual record or evidence

regarding the child’s circumstances, we quash the decision below.

                                  CONCLUSION

      We agree with the dissent below that “B.R.C.M.’s ‘private petition’ for

dependency . . . warrants individualized consideration and adjudication rather than

summary denial.” In re B.R.C.M., 182 So. 3d at 754-55 (Salter, J., dissenting).

Accordingly, we quash the decision of the Third District and remand the case for

further proceedings consistent with this opinion.

      It is so ordered.

PARIENTE, J., concurs.
LAWSON, J., concurs specially with an opinion.
LEWIS, J., concurs in result with an opinion.
CANADY, J., dissents with an opinion, in which QUINCE and POLSTON, JJ.,
concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

LAWSON, J., specially concurring.

      I write separately to acknowledge that Justice Canady and those joining his

dissent make some valid observations, with which I do not disagree. However, the

dissent also appears to agree that there is an express and direct conflict between the

Third District’s decision in In re B.R.C.M., 182 So. 3d 749 (Fla. 3d DCA 2015),

and the First District’s decision in In re Y.V., 160 So. 3d 576 (Fla. 1st DCA 2015).



                                         -8-
The dissent further disagrees with portions of the Third District’s analysis; agrees

with portions of the First District’s opinion; and appears to agree with the rule

announced by this Court on the conflict issue: namely, that private dependency

petitions cannot simply be summarily and categorically denied because they appear

to be motivated by a desire to gain immigration relief for the child.

      Unlike the dissent, I prefer to reach the conflict issue rather than essentially

approve the result reached by the Third District on the alternative ground that the

petition could have been dismissed based upon pleading deficiencies. The general

rule is that a pleading should not be dismissed without leave to amend unless the

privilege to amend “has been abused” or amendment would be “futile,” i.e., where

the pleading deficiencies cannot be cured. Price v. Miller & Solomon Gen.

Contractors, Inc., 104 So. 3d 1251, 1252 (Fla. 4th DCA 2013). Because it is clear

that the trial judge here would have dismissed this petition irrespective of any

attempt to amend, I believe the conflict issue to be ripe for decision. See, e.g.,

State v. Walker, 923 So. 2d 1262, 1265 (Fla. 1st DCA 2006) (noting that the law

does not require futile acts to preserve error for review). I also agree with Justice

Lewis that immediate legislative attention and clarification is needed in this area.

Otherwise, the courts of this State will continue to expend valuable resources

trying to figure out whether and how to apply our dependency statute to facts that

do not appear to have even been contemplated when it was enacted.


                                         -9-
LEWIS, J., concurring in result.

      Although I cannot agree with the summary nature of the proceedings below,

I do agree with the multiple district courts in Florida, including the Third District

which have essentially held that the structure of statutory dependency in Florida

cannot and should not be allowed to be transformed into an immigration

processing system which is strictly reserved for our federal immigration

authorities. The problems generated by this approach seem to be widely increasing

and need legislative attention and clarification immediately.

CANADY, J., dissenting.

      Although I do not agree with certain elements of the Third District’s

reasoning in In re B.R.C.M., 182 So. 3d 749 (Fla. 3d DCA 2015), I nonetheless

would approve the result reached in that decision. Under the pertinent provisions

of chapter 39, Florida Statutes, B.R.C.M.’s dependency petition was not sufficient

to state a prima facie case of dependency. Accordingly, dismissal of the petition

was warranted.

      I agree with the majority that “[i]f a child meets the statutory criteria for

dependency, the child must be adjudicated accordingly, regardless of the child’s

motivations for seeking a dependency adjudication” and that “[w]hether the

petition seeks an adjudication to assist the child in applying for an immigration

status under federal law is not a basis for summarily dismissing or denying the


                                        - 10 -
petition.” Majority op. at 7. I also agree with the majority that “[i]f the petition

states a prima facie case, the petitioner should be permitted to introduce evidence

in support of his or her claims, and the court should enter specific adjudicative

findings responsive to the issues presented by the petition and the evidentiary

record.” Id. at 7 (quoting In re B.R.C.M., 182 So. 3d at 766 (Salter, J.,

dissenting)). But I disagree with the conclusion that the petition filed in this case is

sufficient to establish a prima facie case of dependency. Based on the facts alleged

and the grounds pleaded in the petition, the Petitioner failed to pass the threshold

requirement for an evidentiary hearing.

      The Petitioner argues here that a determination of dependency is justified on

three separate grounds. One of those grounds, however, was not pleaded in the

petition. And the facts alleged in the petition are not sufficient to show a prima

facie case under either of the other two grounds on which the Petitioner relies.

      The petition is devoid of any claim for a determination that B.R.C.M. is a

dependent child on the ground enumerated in section 39.01(15)(e), Florida Statutes

(2014)—that is, as a child found “[t]o have no parent or legal custodians capable of

providing supervision and care.” In the absence of a claim in the petition that

dependency exists and should be adjudicated on this specific ground, this basis for

determining dependency has never been properly at issue in this case. Requiring

an evidentiary hearing regarding this unpleaded claim is totally unjustified.


                                         - 11 -
      Nor is an evidentiary hearing justified on the other two grounds asserted by

the Petitioner. The facts alleged in the petition do not establish a prima facie case

that B.R.C.M. is a dependent child on the grounds enumerated in either section

39.01(15)(a), as a child found “[t]o have been abandoned, abused, or neglected by

the child’s parent or parents or legal custodians,” or section 39.01(15)(f), as a child

found “[t]o be at substantial risk of imminent abuse, abandonment, or neglect by

the parent or parents or legal custodians.” Understanding the insufficiency of the

claims made on these two grounds requires a journey through the definitional maze

of section 39.01. The dependency claim here relates to abandonment and

neglect—not to abuse. And the insufficiency of that claim turns at least in part on

elements of the statutory definitions of abandonment and neglect. The

insufficiency is also indicated by the way the basic definitional term at issue here is

framed: “[c]hild who is found to be dependent.” § 39.01(15), Fla. Stat. (2014).

The very term itself suggests a determination based on circumstances that are not

temporally remote. Such a determination thus could not be based on the

circumstances in Guatemala years ago that are alleged in the petition.

      Abandonment is defined in section 39.01(1) as

      a situation in which the parent or legal custodian of a child or, in the
      absence of a parent or legal custodian, the caregiver, while being able,
      has made no significant contribution to the child’s care and
      maintenance or has failed to establish or maintain a substantial and
      positive relationship with the child, or both.


                                        - 12 -
The allegations of abandonment in the petition fail to pass muster under this

definition for two reasons. Even to the extent that the conduct of the Petitioner’s

parents in Guatemala might be considered a proper focus, the petition contains no

allegations that the parents were able to do anything to remedy their failures

regarding the care of B.R.C.M. More to the point, there is no allegation of any

deficiency on the part of the caregiver—B.R.C.M.’s godmother—to whom

B.R.C.M. has been entrusted by the federal government. Indeed, B.R.C.M. seeks

to remain in the custody of the caregiver.

      It is not subject to dispute that under federal law B.R.C.M. is in the custody

of the government of the United States, which has ultimate responsibility for his

well-being. The person to whom B.R.C.M. has been entrusted by the federal

government is properly deemed a caregiver within the meaning of section 39.01.

The definition of caregiver in section 39.01(10) includes a “person responsible for

a child’s welfare as defined in subsection (47).” Section 39.01(47) includes within

the various categories specified a broad reference to “any other person legally

responsible for the child’s welfare in a residential setting.” B.R.C.M.’s godmother

has necessarily undertaken obligations as a condition for the placement of

B.R.C.M. with her “in a residential setting” by the federal government that readily

bring her within this category.




                                        - 13 -
      Regarding the allegations of neglect, as with the allegations of abandonment,

there is no claim that the godmother has in any way neglected B.R.C.M. And

regarding the allegations concerning the parents, the dependency claim runs

aground on the provision contained in section 39.01(44)’s definition of neglect that

circumstances depriving a child of proper care “shall not be considered neglect if

caused primarily by financial inability unless actual services for relief have been

offered to and rejected by such person.” The allegations of the petition contain not

a hint that the circumstances affecting B.R.C.M.’s family in Guatemala were the

result of anything other than “financial inability.” Further, as previously

mentioned, it is questionable that allegations of such temporally remote

circumstances are a proper predicate for an adjudication of current dependency.

      The allegations of the petition also fail to support the claim under section

39.01(15)(f) that B.R.C.M. is “at substantial risk of imminent abuse, abandonment,

or neglect by the parent or parents or legal custodians.” This claim is based on the

specter of deportation and the circumstances that B.R.C.M. might face in

Guatemala after being deported. As a practical matter, it seems virtually certain

that any return of B.R.C.M. to Guatemala would occur only when B.R.C.M. is an

adult. In any event, leaving that practical matter aside, the allegations of the

petition simply do not show an “imminent” risk of anything. The allegations rest

on nothing more than speculation that the federal government might deport


                                        - 14 -
B.R.C.M. Beyond the fact that the requirement that an “imminent” risk be

established has not been met, it is a dubious proposition that section 39.01(15) is

designed to protect against actions of the federal government under the

immigration laws.

      The decision of the First District in In re Y.V., 160 So. 3d 576, 579 (Fla. 1st

DCA 2015), correctly recognizes that “the federal and state statutory scheme

currently in place . . . provides a pathway for undocumented children who have

been abused, abandoned, or neglected to obtain lawful permanent residency in the

United States” (citing 8 U.S.C. § 1101(a)(27)(J); § 39.5075, Fla. Stat. (2013)). But

the dependency claims regarding such children must be evaluated based on the

specific requirements of the dependency statute. And not every undocumented

child will necessarily meet the requirements for a determination of dependency.

Here, those requirements have not been met. Further, it is by no means clear that

section 39.5075—which in subsection (4) authorizes Florida courts to issue orders

“finding that [a dependent] child meets the criteria for special immigrant juvenile

status” under federal law—applies to private petitions seeking such a finding.

Section 39.5075(4) refers specifically to petitions submitted by “the department or

community-based care provider” as distinct from private petitions.

QUINCE and POLSTON, JJ., concur.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

                                        - 15 -
      Third District - Case No. 3D15-962

      (Miami-Dade County)

Ricardo Rodriguez and Mary M. Gundrum of Immigrant Children’s Justice Clinic,
Florida International University College of Law, Miami, Florida; and Steven
Hadjilogiou and Angela Vigil of Baker & McKenzie, Miami, Florida,

      for Petitioner

Stephanie C. Zimmerman, Deputy Director & Statewide Director of Appeals,
Children’s Legal Services, Bradenton, Florida; and Karla Perkins, Appellate
Counsel, Children’s Legal Services, Miami, Florida,

      for Respondent

Bernard P. Perlmutter of Children & Youth Law Clinic, University of Miami
School of Law, Coral Gables, Florida; and Whitney M. Untiedt of Akerman LLP,
Miami, Florida,

      for Amicus Curiae Florida’s Children First

Rebecca Sharpless and Romy Lerner of Immigration Clinic, University of Miami
School of Law, Coral Gables, Florida; and Robert Latham, Bernard Perlmutter, and
Kele Stewart of Children & Youth Law Clinic, University of Miami School of
Law, Coral Gables, Florida; and JoNel Newman and Melissa Swain of Health
Rights Clinic, University of Miami School of Law, Coral Gables, Florida,

      for Amici Curiae University of Miami School of Law Children & Youth
      Clinic, Health Rights Clinic, and Immigration Clinic




                                      - 16 -